Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 11 is objected.  Claim 11 depends on Claim 3 which has been cancelled.  The Office considers that Claim 11 shall depend on Claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102 (a)(1) as being anticipated by US Patent 5,846,062 to Yanagisawa.
In Reference to Claim 1
Yanagisawa discloses a first pressure level rotor assembly (Fig. 1, 7) comprising a first pressure level male rotor (Fig, 1, 28a) and a first pressure level female rotor (Fig. 1, 28b) that mesh with each other; a second pressure level rotor assembly (Fig. 1, 8) comprising a second pressure level male rotor (Fig. 1,  29a) and a second pressure level female rotor (Fig. 1, 29b) that mesh with each other; a body (Fig. 1, 5, 4, 6) in which the first pressure level rotor assembly and the second pressure level rotor assembly are arranged; and a motor (Fig. 7a-7d, M) disposed between the first pressure level rotor assembly and the second pressure level rotor assembly, wherein the motor comprises a motor shaft with a first end of the motor shaft (Fig. 7A, annotated by the examiner) in driving connection with the first pressure level male rotor, and a second end (Fig. 7A, annotated by the examiner) of the motor shaft in driving connection with the second pressure level male rotor; therein the screw compressor is a single-motor double-level screw compressor (Yanagisawa discloses the pump is a screw compressor); therein a helix of the first pressure level male rotor has the same helical direction  second pressure level male rotor, and the first pressure level female rotor and the second pressure level female rotor are respectively located on both sides of a shaft center line of the motor shaft (AS showed in Fig. 7A-7D); or, wherein a helix of the first pressure level male rotor has a helical direction opposite to a helix of the second pressure level male rotor, and the first pressure level female rotor and the second pressure level female rotor are both located on the same side of a shaft center line of the motor shaft (As showed in Fig. 7A-7D)
In Reference to Claim 2
Yanagisawa discloses wherein the first pressure level male rotor and the second pressure level male rotor are coaxially arranged. (As showed in Fig. 7A-7D)
In Reference to Claim 6
Yanagisawa discloses the body is provided with a fluid inlet (Fig. 1, 11) which is located at the top of the body. (The Office considers that the any ends of the pump can be a top surface depends on how the pump is mounted.)
In Reference to Claim 7
Yanagisawa discloses the body is provided with a fluid outlet (Fig. 1, 12) which is located at the top of the body (The Office considers that the any ends of the pump can be a top surface depends on how the pump is mounted.)


    PNG
    media_image1.png
    395
    704
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yanagisawa in view of the Applicant provided prior art CN102996450 to Lian.
In Reference to Claim 9
Yanagisawa discloses the first pressure level rotor and the second pressure level rotor.
Yanagisawa does not teach the plurality of the first pressure and the second level rotor.
Lian teaches a plurality of groups of the first pressure level rotor assembly and the second pressure level rotor assembly (as showed in Fig. 3)
It would have been obvious to one with ordinary skill in the art at the time of the invention, to modify the invention of Yanagisawa to incorporate teachings from Lian,  Doing so, would result in a plurality of the first pressure level rotor and the second pressure level rotor being used in the system of Yanagisawa as being taught by Lain.  It would have been obvious to one with ordinary skill in the art at the time the invention was made to have plurality of the first and the second pressure rotor, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yanagisawa in view of US Patent 9,051,935 to Hossain et al (Hossain).
In Reference to Claim 11
Yanagisawa discloses a second end of the motor shaft is connected to the second pressure level male rotor.
Yanagisawa does not the detail of the connection.
Hossain teaches the motor shaft being coupled to the rotor by key (Fig. 1, 22)
It would have been obvious to one with ordinary skill in the art at the time of the invention, to modify the invention of Yanagisawa to incorporate teachings from Hossain.  Doing so, would result in the shaft is coupled to the rotor via a key as being taught by Hossain.  Both invention of Yanagisawa and Hossain solve the same problem, coupling shaft to a rotor and Hossain provides a method with a predictable result of success.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication 2003/0215336 to Hattori et al (Hattori) in view of Yanagisawa.
In Reference to Claim 12
Hattori discloses a multiple stage of an air conditioner (Paragraph 3)
Hattori does not teach the compressor as recited by the Applicant.
Yanagisawa teaches a screw compressor (Paragraph 28) as recited in Claim 1.
It would have been obvious to one with ordinary skill in the art at the time of the invention, to modify the invention of Hattori to incorporate teachings from Yanagisawa.  Doing so, would result in the compressor design of Yanagisawa being applied to the design of Hattori, since Yanagisawa provides a compact and efficient pump which facilitates maintenance work (Col. 2, Ling 15-20).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yanagisawa in view of US Patent 3,184,155 to Crooks.
In Reference to Claim 5
Yanagisawa disclose the body comprises: a first pressure level body (Fig. 1, 5) in which the first pressure level rotor assembly is provided; and a second pressure level body (Fig. 1, 6) in which the second pressure level rotor assembly is provided, wherein a second pressure level bearing seat supports (Fig. 1, 18) the second pressure level rotor assembly
Yanagisawa has the second bearing seat integrally formed with the motor body.
Crooks the second pressure level bearing seat (Fig. 1, the bearing seat for bearings 37, and 39) is integrally formed with the second pressure level body.
It would have been obvious to one with ordinary skill in the art at the time of the invention, to modify the invention of Yanagisawa to incorporate teachings from Crooks.  Doing so, would result in the bearing seat of Yanagisawa being integrally formed with the compressor casing as being taught by Crooks. The court affirmed the rejection holding that the use of a one piece construction instead of the structure disclosed in Yanagisawa would be merely a matter of obvious engineering choice.
Response to Arguments
Applicant’s arguments with respect to claim(s) 4/19/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMING WAN whose telephone number is (571)272-1410. The examiner can normally be reached Mon-Thur: 8 am to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 4692959278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEMING . WAN
Examiner
Art Unit 3748



/DEMING WAN/Primary Examiner, Art Unit 3746